November 12, 1952

Hon. Ii.C. Pipkin         Opinion No. V-1539
District Attorney
47th Judicial District    Re: Duty of a district at-
Amarillo, Texas               torney to represent the
                              plaintiffs in civil non-,
                              support actions under
                              the UrilformReuiprocal
                              Support Act when Texas
Dear Sir:                     Is the initiating state.
           Your request for an opinion of this office
prelates to the duty of a district attorney to represent
 a plaintiff in a nonsupport actson pursuant to the Unl-
 form Reciprocal Enforcement of Support Act when Texas
 1s the Initiating state. Your particular problem Is
 presented by reason of requests for your assistance
 from persons who have ordelrsfor child support granted
 by our courts and who now seek enforcement through civil
 contempt proceedings initiated lnthls state and to be
 enforced In another state.
          The purpose of the Uniform Reciprocal Enforce-
ment of Support Act, which.18 codified as Articles
2328b-1 to 232%b-3, lJ.C.S., is to Improve and extend by
reciprocal legislation the enforcement of duties of sup-
port and to make uniform the law with respect thereto.
          In Attorney General's Opinion V-1409 (1952
this office held that a proceeding under Article 232Bb-
3 Is a civil proceeding and that the Legislature intended
to charge the district or county attorney with the duty
of,representlng the obligee in the Texas court wherein
Texas ia the respondipg state.
          Applying the provisions of the act when this
State acts iisan initiating State, Sections 10 and 11 of
the act provide:
          "Sec.~lO. The petition shall be verified
     and shall state the name and, so far as known
     to the plaintiff, the address and circumstances
                                                            c   .




Hon. H. C. Pipkln, page 2 (V-1539)


     of the defendant and his dependents for whom
     support is sought and all other pertinent ln-
     formation.
          "Sec. 11. If the court of this State
     acting as an initiating State finds that the
     petition sets forth facts from which it may
     be determined that the defendant owes a duty
     of support and that a court of the responding
     State may obtain jurisdiction of the defend-
     ant or his property, he shall so certify and
     shall cause certified copies of the petition,
     the certificate and an authenticated copy of
     this Act to be transmitted to the court of
     the responding state."
          An additional duty is Imposed upon the court
when this State acts as an initiating state by Section
17, which reads:
          "The.court of this State when acting as
     an Initiating state shall have the duty which
     may be carried out through the district clerk
     or probation department of the court to re-
     celve and disburse forthwith all payments made
     by the defendant or transmitted by the court
     of the responding state."
          The duty of support'ls enforceable by petition,
duly verified and filed in the district court. If the
court Is of the opinion that the petition states suffl-
clent facts from which It may be determined that the de-
fendant owes a duty of support and that a court of the
responding state may obtain jurisdiction, he shall cause
the same to be transmitted to the court of the respond-
ing state. The act Is silent as to the duty of repre-
sentation by the district or county attorney, nor does
such a duty necessarily follow by implication. Inasmuch
as the Legislature has failed to Impose upon the district
or county attorney the,duty to represent an obllgee when
Texas Is the initiating state, it Is our opinion that
such duty does not rest with the district or county at-
torney.
      -.
-.




     lion.H. C. Plplln, page 3 (V-1539)


                               SUMMARY
                  There is no duty imposed upon the dls-
             triqt or county pttorney to represent the
             obllgee in a civil nonsupport action filed
             under the Uniform Reolpracal EnforCement of
             SypPOrt Act (Arts. 2328b-1 to 2328b-3, v.
             C.S.) when Texae Is the initiating state.
                                         Yours very truly,
     APPROVED:                             PRICE DANIEL
                                         Attorney General
     5. c. Davis, Jr.
     County Af?alrs Division
     Mary &Wall                          BY
     Reviewing Assistant
                                              Assistant
     Charles 0. Mathews
     First Aaeistant
     BW:am